DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s argument for rejection made under 35 U.S.C 112(a) regarding “means for moving said strain of the controlled substance within at least one climate controlled growth  cultivation chamber” with further explanation provided by applicant in claim 8 that means for moving corresponds to the multi-directional automation device have been fully considered but they are not persuasive. Even though claim 1 has been amended to “means for moving” followed by amended claim 8, “ moving said at least one multi-directional automation device within said plurality of climate controlled growth cultivation chambers”, none of these amended limitations describe the structure for “means for moving”. There is no specific definition for the multi-directional automation device neither in the claims or in the specification which will suffice as structure for the means for moving/ multi-directional automation device moving within said plurality of  climate controlled growth cultivation chambers. For finding support in specification examiner looked into [0023] and [0071]-[0099] of the specification. [0023] of the specification teaches lifts and devices to track and move the climate controlled growth cultivation chambers in between floors but no specific teaching for means for moving Examiner also looked at [0106] of the specification which teaches a personnel to collect dried plants, there is no mention of any devices for moving within the climate controlled growth cultivation chambers. As such the rejection made under 35 U.S.C 112(a) will be maintained. 
Applicant’s argument for claim 1 regarding “move within said plurality of controlled growth cultivation chambers” that Arbuthnot teaches conventional fork lifts to move containers and Arbuthnot promotes the exchange of air during within a facility causing cross contamination from neighboring crops have been fully considered but they are not persuasive. Regarding move within said plurality of controlled growth chambers there is no teaching away in the claim of why conventional forklifts cannot be used to move within chambers. Conventional forklifts come in various sizes and someone of ordinary skilled in the art can use the appropriate size forklifts for moving within plurality of climate controlled growth cultivation chambers. Regarding Arbuthnot promoting exchange of air during within a facility causing cross contamination from neighboring crops is not relevant because Arbuthnot is used to teach a means such as fork lifts to move within chambers but not to teach climate controlled cultivation growth chambers whose physical construction might promote cross contamination from neighboring crops. Also there is no limitation in the claim limiting the physical construction for the multi-directional automation device (means) that the forklift does not have for moving within said plurality of climate controlled growth cultivation chambers. As such the rejection made under 35 USC 103 set forth in office action mailed on 12/13/2021 is maintained with further explanation provided in view of the amended claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6,8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AIA ), first paragraph, as failing to comply with the written description requirement. The
claim(s) contains subject matter which was not described in the specification in such a
way as to reasonably convey to one skilled in the relevant art that the inventor or a joint
inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time
the application was filed, had possession of the claimed invention.
Regarding claim 1 the claimed limitation "means for moving”  has no support on the specification. In view of [0023] of the specification there are teachings of lifts and devices to track and move the growth cultivation chambers in between floors but no specific teaching for using any specific device corresponding to multi-directional automation device having means for moving.  Furthermore [0071]-[0099] of the specification teach details about the growth cultivation chamber but there is no teaching found on those paragraphs or anywhere on the specification about means for moving 
For examining purposes, the claimed limitation " ... means for moving” will be interpreted as lifts and devices for moving in view of [0023] of the specification. Examiner notes claim 8 provides additional limitations regarding multi-directional automation device but there is no limitation describing “means for moving” as mentioned in claim 1. 
Claims 2-4, 6, 8 and 9 depend on claim 1 inheriting every limitation of claim 1,
therefore rejected under 35 U.S.C. 112(a) for the reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palmieri et al. (US 20160066516 A1)1 in view of Ballard et al. (US 20170358909 A1) and Arbuthnot Ill (US 20190307078 A1) and Karle (US 20030133834 A1).
Regarding claim 1 Palmieri et al. teaches, a secure plant cultivation facility,
comprising: plurality of climate controlled growth cultivation chambers for growing a strain of a controlled substance (computer controlled enclosure1 used for preparing a particular plant product such as marijuana derived product, [0008] and [0020] and [0031]),
each climate controlled growth cultivation chamber being hermetically
sealed (rubberized gasket seal) from one another for growing each said strain of
the controlled substance through its growth cycle and flowering stage entirely
within its corresponding climate controlled growth cultivation chamber (sealing
each of the pods with rubberized gasket seals allow plants to be grown or dried allowing
growers to maintain a plant product production operation within strict regulatory
parameters preventing cross-contamination, [0009], [0021] and [0027]);
at least one drying chamber (drying pod 400, [0024]);
said drying chamber used for subjecting the strain of the controlled
substance to a drying process (pod used for drying, [0024]); and
at least one multi-directional automation device (each pod is considered the
multi-directional automation device, [0032] and [0033]), said at least one multidirectional automation device having a processor in communication with
automation software (pods 701, 702 and 703 have corresponding control units
communicating with processor of computer 708 to be remotely managed and
operated to perform growing and downstream operation, [0033] and [0021]), and
at least one or more implements for any one of planting, seeding, crop monitoring, weeding, spraying, irrigating, moving, thinning, pruning,
grading, picking and harvesting controlled substances, imaging as well as
sensing crop, environmental and agricultural conditions (environmental
control system, air filtration system, lighting system, drying machine, grinding
machine, video camera, all the systems with necessary equipment work together
to grow and further perform downstream processing of the plant or the plant
product, [0022], [0024] -[0026] and [0030] -[0032];
wherein said at least one multi-directional automation device (each of
the automated pods having necessary automated systems is considered a
moveable automation device such drying pod 400 has rotating product hangers to
transport plants to be dried to the drying machine located inside the drying pod,
[0024] and [0031]) is configured to: operate the at least one or more implements of the at least one multi-directional automation device so as to perform various agricultural operations on each batch or lot of the strain of the controlled substance associated to the given client or person, so as to facilitate the production, packaging, storage and tracking of each batch or lot of the strain of the controlled substance associated to the given client or person (drying pod 400 has rotating product hangers to transport plants to be dried to the drying machine located inside the drying pod, [0024] and [0031] and each of the pods can be moved around or stacked up for rapid scaling of operation to facilitate ease of production).
Palmieri et al. does not explicitly teach the details of associating unique address
or identifier for each growth cultivation chamber associated to a client and corresponding unique address or identifier of one drying chamber with at least growth cultivation chamber, a decontamination chamber and move within said chambers of the secure plant cultivation facility. However in view of [0031] of Palmieri et al. each of the pods can be paired with each of the pods such as nursery pod, drying pod, extraction and etc per customer and be stacked up together for ease of storage and tracking which will trigger someone of ordinary skill in the art to use some sort of moving means to move around the pods and pair them together per customer/client and assigning each paired pod with corresponding client ID for scalable production.
Ballard et al. teach the detail of chambers, each with a unique address or identifier for growing a strain of a controlled substance associated to a given client or person (tool 100 (nursery pod in view of Palmieri) is paired with the device 702 (drying pod in view of Palmieri) as they are working together and are assigned a media access control address - address associated to a given client, [0100])2,
at least one drying chamber with a corresponding unique address or
identifier with each climate controlled growth chamber (tool 100 (nursery pod in view of Palmieri) is paired with the device 702 (drying pod in view of Palmieri) as they are working together and are assigned a media access control address - address associated to a given client, [0100]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to apply the teachings of
hermetically sealed one climate controlled growth cultivation chamber and one
drying chamber as taught by Palmieri et al. where each sealed chambers are paired
and associated with same MAC ID (client ID) as taught by Ballard et al. to ensure
ease of tracking the processing for each strain grown associated with a client.
Neither in combination nor individually Palmieri et al. and Ballard et al. teach a
decontamination chamber and move within said chambers of the secure plant
cultivation facility.
On the other hand Karle teaches, a decontamination chamber for
decontaminating equipment and items entering said secure plant cultivation
facility (a portable decontamination enclosure (chamber) can be placed in front of the
facility for sterilizing tools and any other equipment as taught in [0019] and [0020]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the secure plant
cultivation facility as taught by combination of Palmieri et al. and Ballard et al. to
include a decontamination chamber as taught by Karle to sterilize tools entering the
facility to eliminate the risk of spreading contamination around the facility.
Neither in combination nor individually Palmieri et al., Ballard et al. and Karle
teach means for moving within said chamber of the secure plant cultivation facility.
It will be beneficial to include means for moving such as a lift or crane to relocate the
chambers around the facility to optimize the available spaces thus increasing yield of
the controlled substance.
	Arbuthnot Ill teaches means for moving (forklifts for moving, [0024]),
 	move within said plurality of climate controlled growth cultivation chambers of the secure plant cultivation facility (such as forklifts to move within the pods or used to move around the pods or any other equipment from place to place around the facility, [0024]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the secure plant
cultivation facility as taught by combination of Palmieri et al., Ballard et al. and Karle to
include means moving to move within chambers of the secure plant cultivation facility as
taught by Arbuthnot Ill to enable the chambers to be relocated anywhere within the
facility or to move controlled substances within the chambers to optimize the available spaces thus increasing yield of the controlled substance.
	For claim 8 combination of Palmieri et al., Ballard et al., Karle and Arbuthnot
Ill teach the secure plant cultivation facility of claim 1. In addition Palmieri et al.
teaches moving said at least one multi-directional automation device within
said plurality of climate controlled growth cultivation chambers of the facility (each of the automated pods having necessary automated systems is considered a moveable automation device such as drying pod 400 rotating product hangers to transport plants to be dried to the drying machine located inside the drying pod, [0024] and [0031]);
and operating said implement of the at least one moveable automation
device so as to perform various agricultural operations on each batch or lot of
strain of controlled substance (each of the automated pods having necessary
automated systems is considered a moveable automation device such as drying pod
400 rotating product hangers to transport plants to be dried to the drying machine
located inside the drying pod, [0024] and [0031]).

For claim 9 combination of Palmieri et al., Ballard et al., Karle and Arbuthnot Ill
teach the secure plant cultivation facility of claim 8. In addition Palmieri et al. teaches
including a step of transmitting data from either the automation device or each
chamber of the facility to a processor or to be processed by the automation
software (each of the automated pods 701-703 control units are in communication
with a processor of computer to transmit data remotely so the pods can be remotely
managed and operated if needed by a user using the computer, [0033]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palmieri et al. (US 20160066516 A1)1 in view of Ballard et al. (US 20170358909 A1) and Arbuthnot Ill (US 20190307078 A1) and Karle (US 20030133834 A1) and in further view of Ellins et al. (US 20170094920 A1) and Martin (US 20180007845 A1).

For claim 2 combination of Palmieri et al., Ballard et al., Karle and Arbuthnot Ill
teach the secure plant cultivation facility of claim 1. In addition Palmieri et al. teaches,
security measures which allow for the detection and monitoring of the facility as
well as the safeguarding the controlled substance contained therein from
unauthorized access (security monitoring system, [0030]);
and other multi-purpose rooms (enclosure can serve in any desired
configuration to process the plant product, [0020]).
Neither in combination nor individually Palmieri et al., Ballard et al., Karle and
Arbuthnot Ill teach one laboratory, a storage chamber and a computer and information system for registering and verifying clients. However Palmieri et al. explicitly teaches in [0008] each of the enclosure can serve in any desired configuration to process the production of plant product. Therefore one enclosure can be used as a laboratory to support production. Also in [0033], the computer used for communicating and controlling the pods can be provided with additional features such as registering and verifying clients as an improvement to the existing system to improve overall production and operation efficiency.
Ellins et al. teaches, at least one laboratory for testing said strain of controlled substance and ensuring quality thereof (laboratory for controlled substance testing and certification, [0104]);
a computer and/or information technology system for registering,
recording, identifying and verifying clients and persons who have ordered the
controlled substance so as to ensure delivery of a given controlled substance
thereto (software application used to identify and verify patient/client specific needs for the controlled substance by creating personalized treatment program, so the controlled substances can be processed according the personalized treatment program, [0223] and [0224]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the secured plant
cultivation facility as taught by combination of Palmieri et al., Ballard et al., Karle
and Arbuthnot Ill to include a laboratory and use the computer also for registering
and verifying clients as taught by Ellins et al. as an improvement to the existing
facility to improve overall production and operation efficiency by combining patient
history data with real-time data collection and analysis of symptom surveys,
cognitive tests, and biometric data to create, in real time, a personalized medical
cannabis treatment program for each individual patient as taught by Ellins in [0223].
Neither in combination nor individually Palmieri et al., Ballard et al., Karle,
Arbuthnot Ill and Ellins et al. teach the details of a storage chamber, a vault and
security measures.
Martin teaches the details of, a storage chamber, which allows for the storage of controlled substance for clients or persons who require the controlled substance up to the shipment thereof; said storage chamber further comprising a vault (storing harvested crops in climate controlled separate storage unit from where controlled substance can be shipped to somewhere else for further processing or directly to client as the storage chamber from where controlled substance can be shipped to somewhere else for further processing or directly to client wherein there are drawers with locks like vaults for storing the controlled substances and to prevent unauthorized access to the controlled substances, [0226], [0227] and [0076]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the secure plant cultivation facility as taught by combination of Palmieri et al., Ballard et al., Karle, Arbuthnot Ill and Ellins to include storage chamber with vault as taught by Martin to ensure there is a separate place for storing the harvested controlled substances and the storage chambers are safeguarded to prevent unauthorized access to the controlled
substances as mentioned by Martin in [0227].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palmieri et al. (US 20160066516 A1) in view of Ballard et al. (US 20170358909 A1) and Arbuthnot Ill (US 20190307078 A1) and Karle (US 20030133834 A1) and in further view of Martin (US 20180007845 A1).
Regarding claim 3 combination of Palmieri et al., Ballard et al., Karle and Arbuthnot Ill teach the secure plant cultivation facility of claim 1. In addition Palmieri et al. teaches, automation software allowing for operating, monitoring, scheduling
and controlling of components of the facility as well as environmental and
agricultural conditions therein (each of the enclosure has corresponding control unit
implementing a control software and in communication with a computer for monitoring
and controlling plant or plant product growth and further processing operations enabling
totally autonomous control over environmental conditions and optimized yields, [0021],
[0030] and [0032]).
Neither in combination nor individually Palmieri et al., Ballard et al., Karle and
Arbuthnot Ill teach the detail of asset and inventory management. It will be beneficial to
add functionality of asset and inventory to the automation software of Palmieri et al. to
effectively track and manage production of the controlled substance.
Martin teaches, automation software allowing for asset and inventory
management of controlled substances so processed within the facility (internet of
thing control system having track inventory, shipping and receiving and accounting
capability for creating first agricultural enterprise resource planning system, [0233] and
[0076]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify automation software
for the secure plant cultivation facility as taught by combination of Palmieri et al., Ballard
et al., Karle and Arbuthnot Ill to include additional features such as asset and inventory
management as taught by Martin to effectively control, track and manage production of plant or plant based product for maximum yield. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palmieri et al. (US 20160066516 A1) in view of Ballard et al. (US 20170358909 A1) and Arbuthnot Ill (US 20190307078 A1)15 and Karle (US 20030133834 A1) and in further view of Martin (US 20180007845 A 1) and Ellins et al. (US 20170094920 A1).
Regarding claim 4 combination of Palmieri et al., Ballard et al., Karle,
Arbuthnot Ill and Martin teach the secure plant cultivation facility of claim 3.
Neither in combination nor individually Palmieri et al., Ballard et al.,Karle Arbuthnot Ill and Martin teach the detail of pushing real time notifications to users
to rectify crop, environmental and agricultural deficiencies. However Palmieri et al.
explicitly teaches to remotely monitor and control the enclosures by an operator using the computer in [0033]. It will be beneficial to push real time notifications to the operator or user when any deficiency occurs to alert the operator for prompt response to optimize grown and yield.
Ellins et al. teaches, the automation software may push real-time notifications to users, thereby enabling said users to rectify crop, environmental and agricultural deficiencies within the facility or with respect to the controlled
substances cultivated therein (the system is transmitting in real time alerts to the
operator when any condition of the chambers vary from the normal parameters during
various stages of production of the plant to plant based product, [0065]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the automation
software as taught by combination of Palmieri et al., Ballard et al., Karle, Arbuthnot Ill
and Martin to push real-time notifications to users as taught by Ellins et al. when any
deficiency occurs to alert the operator/user for prompt response to optimize growth and
yield of the plant or plant based product.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over
Palmieri et al. (US 20160066516 A1) in view of Ballard et al. (US 20170358909 A1)
and Arbuthnot Ill (US 20190307078 A1) and Karle (US 20030133834 A1) and in further view of Ellins et al. (US 20170094920 A1).
Regarding claim 6 combination of Palmieri et al., Ballard et al.,Karle and
Arbuthnot Ill teach the secure plant cultivation facility of claim 1.
Neither in combination nor individually Palmieri et al., Ballard et al. and
Arbuthnot Ill teach the details of sensors in communication with automation software
for measuring crop, environmental and agricultural conditions. However Palmieri et
al. explicitly teaches in [0021], [0032] and [0033] that the enclosures are fully
automated with control units for monitoring and controlling environmental and
agricultural conditions inside the enclosures to optimize growth and yield of the plant
or plant based product. Sensors must be used by the control units to sense and control the environmental and agricultural conditions of the plants or plant based product accordingly.
Ellins et al. teach the details of sensors and sensor network in communication with automation software for measuring crop, environmental
and agricultural conditions (combination of hardware and software used for
monitoring and controlling various aspects of the growing, drying, curing and
storing controlled substance using various types of sensors in communication with
the software applications, [0064] and [0225]);
wherein the sensor is one of a crop or controlled substance sensor, a
soil sensor, a climatic or environmental sensor, a bio-sensor, a pressure
sensor, temperature sensor, as well as an imaging sensor or device ([0140],
[0064], [0066], [0107], and claim 1).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the secure plant
cultivation facility as taught by combination of Palmieri et al., Ballard et al., Karle
and Arbuthnot Ill to include various sensors for monitoring and controlling the
environmental and agricultural conditions as taught by Ellins et al. to optimize growth
and yield of the plant or plant based product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zetti (US 20060196116 A1) teaches a method for the just-in-time delivery of harvested plant material and plant compounds grown in a genetically-isolated growth environment is provided. The desired crop is grown in an underground growth chamber according to a predetermined growing model in which all growing conditions are controlled.
Helen et al. (US 20140115958 A1) teaches a system including an enclosed space defining a controllable environment chamber. The system also includes at least one monitoring device configured to measure multiple characteristics of an environment within the chamber. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Multiple enclosures can be used to grow different or same strains of the controlled substances. 
        2 The tool 100 and the device are paired together to ensure the tool 100 and the device 702 only work
        with each other per operator's enablement instruction as taught in [0082] and [0099] of Ballard et al..
        Someone of ordinary skill in the art can apply the same known technique of pairing the tool and device to
        obtain operator specific objective to pair a growing and drying pod to grow and further process client
        specific plant or plant based product and assign each of the paired pods same client ID just like the tool
        and device each associated with same MAC ID as taught in [0100] to improve tracking and growing of the
        plant or plant based products, see MPEP.2143.1.(C).